COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Retired Judge Hodges
UNPUBLISHED




              MISCHELLE BROWN-MAYO
                                                                                 MEMORANDUM OPINION
              v.     Record No. 1084-13-2                                            PER CURIAM
                                                                                    OCTOBER 8, 2013
              COUNTY OF CHESTERFIELD


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Mischelle Brown-Mayo, pro se, on brief).

                               (David W. Robinson, Senior Assistant County Attorney, on brief),
                               for appellee.


                     Mischelle Brown-Mayo (claimant) appeals a decision of the Workers’ Compensation

              Commission affirming the termination of an award of wage loss benefits on the ground that

              claimant’s current disability is unrelated to the compensable accident. Claimant contends the

              commission erred by (1) discounting the opinion of her treating physician, (2) giving “undue

              weight to the ‘objective findings,’” (3) concluding the record demonstrated she was receiving

              treatment for back pain shortly before her compensable accident, and (4) failing to “take into

              consideration” her testimony describing her symptoms and injury.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Brown-Mayo v. Chesterfield Cnty., JCN VA00000218265 (May 23, 2013). We




                     
                      Retired Judge Hodges took part in the consideration of this case by designation pursuant
              to Code § 17.1-400(D).
                     
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-